Citation Nr: 1442204	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left lower leg nerve damage, including as secondary to the service-connected left knee anterior cruciate ligament repair with osteoarthritis.

2.  Entitlement to service connection for hyperlipidemia, medication, including as secondary to type 1 diabetes mellitus.

3.  Entitlement to an initial compensable rating for left knee anterior cruciate ligament repair with osteoarthritis prior to August 31, 2010, and in excess of 10 percent from that date.

4.  Entitlement to an initial compensable rating for essential arterial hypertension.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for left lower leg nerve damage, including as secondary to the service-connected left knee anterior cruciate ligament repair with osteoarthritis, and to an initial compensable rating for left knee anterior cruciate ligament repair with osteoarthritis prior to August 31, 2010, and in excess of 10 percent from that date are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hyperlipidemia, of itself, is a laboratory finding, and not a disability entity; it is not a compensable disability.  

2.  The evidence fails to show that the Veteran has had diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  Service connection for hyperlipidemia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code (Code) 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With respect to the service connection claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence (pre-discharge notice) dated in March 2009 the Veteran was notified of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

With respect to the increased rating claim, the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, thus, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs) and postservice treatment records have been secured.  The Veteran underwent a pre-discharge VA (fee basis) examination in May 2009.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the available evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection - Hyperlipidemia

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

STRs and postservice VA treatment records note the Veteran was found to have hyperlipidemia.  Even so, that does not demonstrate that he has a compensable disability.  Hyperlipidemia, of itself, is a laboratory finding and is not considered a disability for VA compensation purposes.  See Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).  Moreover, the term "disability" for VA purposes refers to a condition which has been deemed to result in impairment to the claimant's earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The presence of hyperlipidemia alone does not have any impact upon occupational function.  [Notably, there are no findings of hypertensive heart disease.]  

As hyperlipidemia is not a disability entity of itself, the claim of service connection for hyperlipidemia is not a valid claim of service connection.  See Brammer, 3 Vet. App. 223.  Accordingly, the claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating - Hypertension

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Hypertensive vascular disease is rated under Code 7101, which provides for a 10 percent rating when diastolic pressures are predominantly 100 or more, systolic pressures are predominantly 160 or more, or where continuous medication for control is required with a history of diastolic pressures predominantly 100 or more; a 20 percent rating where diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; a 40 percent rating where diastolic pressure is predominantly 120 or more; and a 60 percent rating where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101.  

The Veteran's hypertension does not meet the criteria for a compensable rating.  See Id.  STRs reflect that his diastolic blood pressures taken during office visits were not recorded as 100 or more and his systolic blood pressure was not recorded as 160 or higher.  STRs show blood pressure readings of 141/89 (May 2006), 144/92 (July 2006), 154/84 (September 2007), 131/82 (June 2008), and 131/86 (January 2009).  On May 2009 VA pre-discharge general medical examination, the Veteran had three blood pressure readings, which were 147/85, 142/82, and 137/75.  It was noted that he was treated with Lotrel.  Postservice VA treatment dated in November 2010 shows the Veteran's blood pressure was 134/82; and in November 2011 his blood pressure was 132/78.  The above noted blood pressure readings do not show any blood pressure meeting the criteria for a compensable rating under Code 7101.

Even though the Veteran has been prescribed medication to help control his high blood pressure, the evidence does not show a history of diastolic pressure predominantly 100 or more, which is required for the minimum compensable rating.  Therefore, the Veteran's hypertension does not warrant a compensable rating for the period on appeal.  See 38 C.F.R. § 4.104, Code 7101. 

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and finds that the evidence does not show symptoms that could be rated higher under another diagnostic code.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address elevated blood pressure readings and the need for hypertension medication.  The Veteran has not reported any symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Id.

Although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, nor has he claimed to be unemployable due to his hypertension disability.  In fact, the May 2009 VA examiner noted that "The effect of the condition on the claimant's usual occupation is no limitations."  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER


Service connection for hyperlipidemia is denied.  

An initial compensable rating for hypertension is denied.


REMAND

The Veteran claims left lower leg nerve damage as incurred during service, or in the alternative, is secondary to his service-connected left knee disability.  A July 2007 STR shows complaints of left leg numbness in front of the knee.  The May 2009 VA pre-discharge neurological examination of the lower extremities shows the motor function and sensory function within normal limits.  On December 2011 the Veteran had an abnormal nerve conduction study (NCS).  The examiner could not locate the superficial peroneal on the left and noted that could explain the Veteran's restless leg symptoms at night at the specified location, and could be explained that the nerve, which was injured during the knee operation is now burning out.  The Veteran, also in his substantive appeal made reference to abnormalities in his left leg, due to the nerve being injured during left knee anterior cruciate ligament repair.  As a VA medical provider (subsequent to the VA pre-discharge examination) has identified left leg neurological symptoms possibly due to his service-connected left knee disability, this indicates that the claimed left lower leg nerve damage may be associated with the Veteran's service-connected left knee disability and another examination is necessary to make a decision on the claim.  Therefore, this matter must be remanded to afford the Veteran an examination to obtain a medical opinion.

In his January 2012 substantive appeal the Veteran reported more severe symptoms related to his service-connected left knee disability compared to those reported during the May 2009 VA pre-discharge examination.  Notably, the May 2009 examiner found no subluxation and medial and lateral collateral ligaments stability test to be within normal limits, but the Veteran has since reported recurrent instability.  Furthermore, where, as in this case, a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991)..  Thus, a current VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran and his representative of what is necessary to substantiate a claim for secondary service connection, and afford them the opportunity to respond.  Any additional development indicated by their response should be conducted.  

2.  The AOJ should secure any and all VA treatment records (not already in the record) of VA treatment the Veteran's left leg and left knee since December 2011.  

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate VA physician to determine the nature and likely etiology of his left lower leg nerve disability.  Any tests or studies indicated should be ordered.  Based on an examination and interview of the Veteran, and review of the entire record, the examiner should provide opinions that respond to the following:

Identify/diagnose any manifested left lower leg nerve disability and opine:

a). Is it at least as likely as not (a 50 percent or better probability) that any diagnosed left lower leg nerve disability is caused by his service-connected left knee disability?

b). Is it at least as likely as not (a 50 percent or better probability) that any diagnosed left lower leg nerve disability was aggravated by (permanently worsened by) his service-connected left knee disability?

c). Is it at least as likely as not that any left lower leg nerve disability is otherwise related to service?

The examiner must offer a complete rationale for all opinions.  

4.  The AOJ should also arrange for the Veteran to be examined by a VA orthopedist to determine the current severity of his service-connected left knee disability.  Any tests indicated, including range of motion studies, should be ordered.  The entire record must be reviewed in conjunction with the examination.  All findings reported must be in sufficient detail to allow for evaluation under the relevant rating criteria.  

5.  The AOJ should then review the record and readjudicate the claims (to include secondary service connection).  If a claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 

that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


